

EXHIBIT 10.1


AMENDED AND RESTATED EXPRESS, INC. 2018 INCENTIVE COMPENSATION PLAN


ARTICLE I
PURPOSE


The purpose of this Express, Inc. 2018 Incentive Compensation Plan is to enhance
the profitability and value of the Company for the benefit of its stockholders
by enabling the Company to offer Eligible Individuals cash and stock-based
incentives in order to attract, retain and reward such individuals and
strengthen the mutuality of interests between such individuals and the Company’s
stockholders. The Plan is effective as of the date set forth in Article XV.


ARTICLE II
DEFINITIONS


For purposes of this Plan, the following terms shall have the following
meanings:


2.1 “Acquisition Event” has the meaning set forth in Section 4.2(d).


2.2 “Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent;
(c) any corporation, trade or business (including, without limitation, a
partnership or limited liability company) which is directly or indirectly
controlled 50% or more (whether by ownership of stock, assets or an equivalent
ownership interest or voting interest) by the Company or one of its Affiliates;
(d) any trade or business (including, without limitation, a partnership or
limited liability company) which directly or indirectly controls 50% or more
(whether by ownership of stock, assets or an equivalent ownership interest or
voting interest) of the Company; and (e) any other entity in which the Company
or any of its Affiliates has a material equity interest and which is designated
as an “Affiliate” by resolution of the Committee; provided that, unless
otherwise determined by the Committee, the Common Stock subject to any Award
constitutes “service recipient stock” for purposes of Section 409A of the Code
or otherwise does not subject the Award to Section 409A of the Code.


2.3 “Award” means any award under the Plan of any Stock Option, Stock
Appreciation Right, Restricted Stock, Performance Award or Other Stock-Based
Award or Other Cash-Based Award. All Awards shall be granted by, confirmed by,
and subject to the terms of, a written agreement executed by the Company and the
Participant.


2.4 “Award Agreement” means the written or electronic agreement setting forth
the terms and conditions applicable to an Award. Evidence of an Award may be
limited to notation on the books and records of the Company and, with the
approval of the Board, need not be signed by a representative of the Company or
a Participant.


2.5 “Board” means the Board of Directors of the Company.


2.6 “Cause” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination of
Employment or Termination of Consultancy, the following: (a) in the case where
there is no employment agreement, consulting agreement, change in control
agreement or similar agreement in effect between the Company or an Affiliate and
the Participant at the time of the grant of the Award (or where there is such an
agreement but it does not define “cause” (or words of like import)), termination
due to a Participant’s, dishonesty, fraud, moral turpitude, willful misconduct
or refusal to perform his or her duties or responsibilities for any reason other
than illness or incapacity, as determined by the Committee in its sole
discretion; or (b) in the case where there is an employment agreement,
consulting agreement, change in control agreement or similar agreement in effect
between the Company or an Affiliate and the Participant at the time of the grant
of the Award that defines “cause” (or words of like import), “cause” as defined
under such agreement; provided, however, that with regard to any agreement under
which the definition of “cause” only applies on occurrence of a change in
control, such definition of “cause” shall not apply until a change in control
actually takes place and then only with regard to a termination thereafter. With
respect to a Participant’s Termination of Directorship, “cause” means an act or
failure to act that constitutes cause for removal of a director under applicable
Delaware law.


2.7 “Change in Control” has the meaning set forth in 11.2.


2.8 “Change in Control Price” has the meaning set forth in Section 11.1.






--------------------------------------------------------------------------------



2.9 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any section of the Code shall also be a reference to any successor provision and
any Treasury Regulation promulgated thereunder.


2.10 “Committee” means any committee of the Board duly authorized by the Board
to administer the Plan. If no committee is duly authorized by the Board to
administer the Plan, the term “Committee” shall be deemed to refer to the Board
for all purposes under the Plan.


2.11 “Common Stock” means the Common Stock, $0.01 par value per share, of the
Company.


2.12 “Company” means Express, Inc., a Delaware corporation, and its successors
by operation of law.


2.13 “Consultant” means any natural person who is an advisor or consultant to
the Company or its Affiliates; provided that such person satisfies the Form S-8
definition of an “employee.”


2.14 “Detrimental Activity” means, unless otherwise determined by the Committee,
in the applicable Award Agreement: (a) the disclosure to anyone outside the
Company or its Affiliates, or the use in any manner other than in the
furtherance of the Company’s or its Affiliate’s business, without written
authorization from the Company, of any confidential information, trade secrets
or proprietary information, relating to the business of the Company or its
Affiliates that is acquired by a Participant prior to the Participant’s
Termination; (b) activity while employed or performing services that results, or
if known could result, in the Participant’s Termination that is classified by
the Company as a termination for Cause; (c) any attempt, directly or indirectly,
to solicit, induce or hire (or the identification for solicitation, inducement
or hiring of) any employee of the Company or its Affiliates to be employed by,
or to perform services for, the Participant or any person or entity with which
the Participant is associated (including, but not limited to, due to the
Participant’s employment by, consultancy for, equity interest in, or creditor
relationship with such person or entity) or any person or entity from which the
Participant receives direct or indirect compensation or fees as a result of such
solicitation, inducement or hire (or the identification for solicitation,
inducement or hire) without, in all cases, written authorization from the
Company; (d) any attempt, directly or indirectly, to solicit in a competitive
manner any customer or prospective customer of the Company or its Affiliates at
the time of a Participant’s Termination, without, in all cases, written
authorization from the Company; (e) the Participant’s Disparagement, or
inducement of others to do so, of the Company or its Affiliates or their past
and present officers, directors, employees or products; or (f) breach of any
agreement between the Participant and the Company or an Affiliate (including,
without limitation, any employment agreement or noncompetition or
nonsolicitation agreement). For purposes of sub-sections (a), (c), and (d)
above, the General Counsel, Chief Operating Officer, Senior Vice President of
Human Resources or the Chief Executive Officer of the Company shall have
authority to provide the Participant, except for himself or herself, with
written authorization to engage in the activities contemplated thereby and no
other person shall have authority to provide the Participant with such
authorization.


2.15 “Disability” means, unless otherwise determined by the Committee in the
applicable Award Agreement, with respect to a Participant’s Termination, a
permanent and total disability as defined in Section 22(e)(3) of the Code. A
Disability shall only be deemed to occur at the time of the determination by the
Committee of the Disability. Notwithstanding the foregoing, for Awards that are
subject to Section 409A of the Code, Disability shall mean that a Participant is
disabled under Section 409A(a)(2)(C)(i) or (ii) of the Code.


2.16 “Disparagement” means making comments or statements to the press, the
Company’s or its Affiliates’ employees, consultants or any individual or entity
with whom the Company or its Affiliates has a business relationship which could
reasonably be expected to adversely affect in any manner: (a) the conduct of the
business of the Company or its Affiliates (including, without limitation, any
products or business plans or prospects); or (b) the business reputation of the
Company or its Affiliates, or any of their products, or their past or present
officers, directors or employees.


2.17 “Effective Date” means the effective date of the Plan as defined in Article
XV.


2.18 “Eligible Employee” means each employee of the Company or an Affiliate.


2.19 “Eligible Individual” means an Eligible Employee, Non-Employee Director or
Consultant who is designated by the Committee in its discretion as eligible to
receive Awards subject to the conditions set forth herein.


2.20 “Exchange Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the Exchange Act or regulation thereunder
shall include such section or regulation, any valid regulation or



--------------------------------------------------------------------------------



interpretation promulgated under such section, and any comparable provision of
any future legislation or regulation amending, supplementing or superseding such
section or regulation.


2.21 “Fair Market Value” means, for purposes of the Plan, unless otherwise
required by any applicable provision of the Code or any regulations issued
thereunder, as of any date and except as provided below, the last sales price
reported for the Common Stock on the applicable date: (a) as reported on the
principal national securities exchange in the United States on which it is then
traded or (b) if the Common Stock is not traded, listed or otherwise reported or
quoted, the Committee shall determine in good faith the Fair Market Value in
whatever manner it considers appropriate taking into account the requirements of
Section 409A of the Code. For purposes of the grant of any Award, the applicable
date shall be the trading day immediately prior to the date on which the Award
is granted. For purposes of the exercise of any Award, the applicable date shall
be the date a notice of exercise is received by the Committee or, if not a day
on which the applicable market is open, the next day that it is open.


2.22 “Family Member” means “family member” as defined in Section A.1.(5) of the
general instructions of Form S-8.


2.23 “Incentive Stock Option” means any Stock Option awarded to an Eligible
Employee of the Company, its Subsidiaries and its Parents (if any) under this
Plan intended to be and designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.


2.24 “Merger Event” has the meaning set forth in Section 4.2(b).


2.25 “Non-Employee Director” means a director or a member of the Board of the
Company or any Affiliate who is not an active employee of the Company or any
Affiliate.


2.26 “Non-Qualified Stock Option” means any Stock Option awarded under the Plan
that is not an Incentive Stock Option.


2.27 “Non-Tandem Stock Appreciation Right” shall mean the right to receive an
amount in cash and/or stock equal to the difference between (x) the Fair Market
Value of a share of Common Stock on the date such right is exercised, and (y)
the aggregate exercise price of such right, otherwise than on surrender of a
Stock Option.


2.28 “Other Cash-Based Award” means an Award granted pursuant to Section 10.3 of
the Plan and payable in cash at such time or times and subject to such terms and
conditions as determined by the Committee in its sole discretion.


2.29 “Other Stock-Based Award” means an Award under Article X of the Plan that
is valued in whole or in part by reference to, or is payable in or otherwise
based on, Common Stock, including, without limitation, an Award valued by
reference to an Affiliate.


2.30 “Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.


2.31 “Participant” means an Eligible Individual to whom an Award has been
granted pursuant to the Plan.


2.32 “Performance Award” means an Award granted to a Participant pursuant to
Article IX hereof contingent upon achieving certain Performance Goals.


2.33 “Performance Goals” means goals established by the Committee as
contingencies for Awards to vest and/or become exercisable or distributable
based on one or more of the performance goals set forth in Exhibit A hereto.


2.34 “Performance Period” means the designated period during which the
Performance Goals must be satisfied with respect to the Award to which the
Performance Goals relate.


2.35 “Plan” means this Express, Inc. 2018 Incentive Compensation Plan, as
amended from time to time.


2.36 “Prior Plan” means the Express, Inc. 2010 Incentive Compensation Plan, as
amended and restated from time to time.






--------------------------------------------------------------------------------



2.37 “Reference Stock Option” has the meaning set forth in Section 7.1.


2.38 “Restricted Stock” means an Award of shares of Common Stock under the Plan
that is subject to restrictions under Article VIII.


2.39 “Restriction Period” has the meaning set forth in Section 8.3(a) with
respect to Restricted Stock.


2.40 “Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act as
then in effect or any successor provision.


2.41 “Section 409A of the Code” means the nonqualified deferred compensation
rules under Section 409A of the Code and any applicable treasury regulations and
other official guidance thereunder.


2.42 “Securities Act” means the Securities Act of 1933, as amended and all rules
and regulations promulgated thereunder. Reference to a specific section of the
Securities Act or regulation thereunder shall include such section or
regulation, any valid regulation or interpretation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.


2.43 “Stock Appreciation Right” shall mean the right pursuant to an Award
granted under Article VII.


2.44 “Stock Option” or “Option” means any option to purchase shares of Common
Stock granted to Eligible Individuals granted pursuant to Article VI.


2.45 “Subsidiary” means any subsidiary corporation of the Company within the
meaning of Section 424(f) of the Code.


2.46 “Substitute Award” has the meaning set forth in Section 4.4.


2.47 “Tandem Stock Appreciation Right” shall mean the right to surrender to the
Company all (or a portion) of a Stock Option in exchange for an amount in cash
and/or stock equal to the difference between (i) the Fair Market Value on the
date such Stock Option (or such portion thereof) is surrendered, of the Common
Stock covered by such Stock Option (or such portion thereof), and (ii) the
aggregate exercise price of such Stock Option (or such portion thereof).


2.48 “Ten Percent Stockholder” means a person owning stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, its Subsidiaries or its Parent.


2.49 “Termination” means a Termination of Consultancy, Termination of
Directorship or Termination of Employment, as applicable.


2.50 “Termination of Consultancy” means: (a) that the Consultant is no longer
acting as a consultant to the Company or an Affiliate; or (b) when an entity
which is retaining a Participant as a Consultant ceases to be an Affiliate
unless the Participant otherwise is, or thereupon becomes, a Consultant to the
Company or another Affiliate at the time the entity ceases to be an Affiliate.
In the event that a Consultant becomes an Eligible Employee or a Non-Employee
Director upon the termination of his or her consultancy, unless otherwise
determined by the Committee, in its sole discretion, no Termination of
Consultancy shall be deemed to occur until such time as such Consultant is no
longer a Consultant, an Eligible Employee or a Non-Employee Director.
Notwithstanding the foregoing, the Committee may otherwise define Termination of
Consultancy in the Award Agreement or, if no rights of a Participant are
reduced, may otherwise define Termination of Consultancy thereafter, provided
that any such change to the definition of the term “Termination of Consultancy”
does not subject the applicable Stock Option to Section 409A of the Code.


2.51 “Termination of Directorship” means that the Non-Employee Director has
ceased to be a director of the Company; except that if a Non-Employee Director
becomes an Eligible Employee or a Consultant upon the termination of his or her
directorship, his or her ceasing to be a director of the Company shall not be
treated as a Termination of Directorship unless and until the Participant has a
Termination of Employment or Termination of Consultancy, as the case may be.


2.52 “Termination of Employment” means: (a) a termination of employment (for
reasons other than a military or personal leave of absence granted by the
Company) of a Participant from the Company and its Affiliates; or (b) when an
entity which is employing a Participant ceases to be an Affiliate, unless the
Participant otherwise is, or



--------------------------------------------------------------------------------



thereupon becomes, employed by the Company or another Affiliate at the time the
entity ceases to be an Affiliate. In the event that an Eligible Employee becomes
a Consultant or a Non-Employee Director upon the termination of his or her
employment, unless otherwise determined by the Committee, in its sole
discretion, no Termination of Employment shall be deemed to occur until such
time as such Eligible Employee is no longer an Eligible Employee, a Consultant
or a Non-Employee Director. Notwithstanding the foregoing, the Committee may
otherwise define Termination of Employment in the Award Agreement or, if no
rights of a Participant are reduced, may otherwise define Termination of
Employment thereafter, provided that any such change to the definition of the
term “Termination of Employment” does not subject the applicable Stock Option to
Section 409A of the Code.


2.53 “Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in any entity), whether for value or no value
and whether voluntary or involuntary (including by operation of law), and (b)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
encumber, charge, hypothecate or otherwise dispose of (including the issuance of
equity in any entity) whether for value or for no value and whether voluntarily
or involuntarily (including by operation of law). “Transferred” and
“Transferable” shall have a correlative meaning.


ARTICLE III
ADMINISTRATION


3.1 The Committee. The Plan shall be administered and interpreted by the
Committee. To the extent required by applicable law, rule or regulation, each
member of the Committee shall qualify as (a) a “non-employee director” under
Rule 16b-3, and (b) an “independent director” under the rules of any national
securities exchange or national securities association, as applicable. If it is
later determined that one or more members of the Committee do not so qualify,
actions taken by the Committee prior to such determination shall be valid
despite such failure to qualify. In the event that any member of the Committee
does not qualify as a “non-employee director” for purposes of Section 16 of the
Exchange Act, then all compensation that is intended to be exempt from Section
16 will also be approved by the Board or a subcommittee made up of members of
the Board who qualify as non-employee directors.


3.2 Grants of Awards. The Committee shall have full authority to grant, pursuant
to the terms of this Plan, to Eligible Individuals: (i) Stock Options, (ii)
Stock Appreciation Rights, (iii) Restricted Stock, (iv) Performance Awards; (v)
Other Stock-Based Awards; and (vi) Other Cash-Based Awards. In particular, the
Committee shall have the authority:


(a) to select the Eligible Individuals to whom Awards may from time to time be
granted hereunder;


(b) to determine whether and to what extent Awards, or any combination thereof,
are to be granted hereunder to one or more Eligible Individuals;


(c) to determine the number of shares of Common Stock or the amount of cash to
be covered by each Award granted hereunder;


(d) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder (including, but not limited to, the
exercise or purchase price (if any), any restriction or limitation, any vesting
schedule or acceleration thereof, or any forfeiture restrictions or waiver
thereof, regarding any Award and the shares of Common Stock relating thereto,
based on such factors, if any, as the Committee shall determine, in its sole
discretion);


(e) to determine whether, to what extent and under what circumstances grants of
Options and other Awards under the Plan are to operate on a tandem basis and/or
in conjunction with or apart from other awards made by the Company outside of
this Plan;


(f) to determine whether and under what circumstances a Stock Option may be
settled in cash, Common Stock and/or Restricted Stock under Section 6.4(d);


(g) to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;


(h) to determine whether to require a Participant, as a condition of the
granting of any Award, to not sell or otherwise dispose of shares acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;






--------------------------------------------------------------------------------



(i) to modify, extend or renew an Award, subject to Article XII and Section
6.4(l), provided, however, that such action does not subject the Award to
Section 409A of the Code without the consent of the Participant; and


(j) solely to the extent permitted by applicable law, to determine whether, to
what extent and under what circumstances to provide loans (which may be on a
recourse basis and shall bear interest at the rate the Committee shall provide)
to Participants in order to exercise Options under the Plan.


3.3 Guidelines. Subject to Article XII hereof, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it shall, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award issued
under the Plan (and any agreements relating thereto); and to otherwise supervise
the administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any agreement relating
thereto in the manner and to the extent it shall deem necessary to effectuate
the purpose and intent of the Plan. The Committee may adopt special guidelines
and provisions for persons who are residing in or employed in, or subject to,
the taxes of, any domestic or foreign jurisdictions to comply with applicable
tax and securities laws of such domestic or foreign jurisdictions.
Notwithstanding the foregoing, no action of the Committee under this Section 3.3
shall impair the rights of any Participant without the Participant’s consent. To
the extent applicable, this Plan is intended to comply with the applicable
requirements of Rule 16b-3 and the Plan shall be limited, construed and
interpreted in a manner so as to comply therewith.


3.4 Decisions Final. Any decision, interpretation or other action made or taken
in good faith by or at the direction of the Company, the Board or the Committee
(or any of its members) arising out of or in connection with the Plan shall be
within the absolute discretion of all and each of them, as the case may be, and
shall be final, binding and conclusive on the Company and all employees and
Participants and their respective heirs, executors, administrators, successors
and assigns.


3.5 Procedures. If the Committee is appointed, the Board shall designate one of
the members of the Committee as chair and the Committee shall hold meetings,
subject to the By-Laws of the Company, at such times and places as it shall deem
advisable, including, without limitation, by telephone conference or by written
consent to the extent permitted by applicable law. A majority of the Committee
members shall constitute a quorum. All determinations of the Committee shall be
made by a majority of its members. Any decision or determination reduced to
writing and signed by all of the Committee members in accordance with the
By-Laws of the Company, shall be fully effective as if it had been made by a
vote at a meeting duly called and held. The Committee shall keep minutes of its
meetings and shall make such rules and regulations for the conduct of its
business as it shall deem advisable.


3.6 Designation of Consultants/Liability.


(a) The Committee may designate employees of the Company and professional
advisors to assist the Committee in the administration of the Plan and (to the
extent permitted by applicable law and applicable exchange rules) may grant
authority to officers to grant Awards and/or execute agreements or other
documents on behalf of the Committee.


(b) The Committee may employ such legal counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion received from any such counsel or consultant and any computation
received from any such consultant or agent. Expenses incurred by the Committee
or the Board in the engagement of any such counsel, consultant or agent shall be
paid by the Company. The Committee, its members and any person designated
pursuant to sub-section (a) above shall not be liable for any action or
determination made in good faith with respect to the Plan. To the maximum extent
permitted by applicable law, no officer of the Company or member or former
member of the Committee or of the Board shall be liable for any action or
determination made in good faith with respect to the Plan or any Award granted
under it.


3.7 Indemnification. To the maximum extent permitted by applicable law and the
Certificate of Incorporation and By-Laws of the Company and to the extent not
covered by insurance directly insuring such person, each officer or employee of
the Company or any Affiliate and member or former member of the Committee or the
Board shall be indemnified and held harmless by the Company against any cost or
expense (including reasonable fees of counsel reasonably acceptable to the
Committee) or liability (including any sum paid in settlement of a claim with
the approval of the Committee), and advanced amounts necessary to pay the
foregoing at the earliest time and to the fullest extent permitted, arising out
of any act or omission to act in connection with the administration of the Plan,
except to the extent arising out of such officer’s, employee’s, member’s or
former member’s own fraud or bad faith. Such



--------------------------------------------------------------------------------



indemnification shall be in addition to any right of indemnification the
employees, officers, directors or members or former officers, directors or
members may have under applicable law or under the Certificate of Incorporation
or By-Laws of the Company or any Affiliate. Notwithstanding anything else
herein, this indemnification will not apply to the actions or determinations
made by an individual with regard to Awards granted to such individual under the
Plan.


ARTICLE IV
SHARE LIMITATION


4.1 Shares.


(a) Subject to any increase or decrease pursuant to Section 4.2, the aggregate
number of shares of Common Stock that may be issued with respect to Awards
granted under the Plan shall not exceed 2,400,000, plus (i) any shares of Common
Stock that are available under the Prior Plan as of the Effective Date, plus
(ii) any shares of Common Stock that are subject to an award under the Prior
Plan that lapses, expires, terminates, or is canceled on or following the
Effective Date. No additional awards shall be made under the Prior Plan on or
after the Effective Date. The shares may be either authorized and unissued
Common Stock or Common Stock held in or acquired for the treasury of the Company
or both. The maximum number of shares of Common Stock with respect to which
Incentive Stock Options may be granted under the Plan shall be 2,400,000 shares.


(b) If any Option, Stock Appreciation Right or Other Stock-Based Award granted
under the Plan or any award under the Prior Plan expires, terminates or is
canceled for any reason without having been exercised in full, the number of
shares of Common Stock underlying any such unexercised Award shall be available
for the purpose of Awards under the Plan; provided, however, that (i) in the
case of Incentive Stock Options, the foregoing shall be subject to any
limitations under the Code, and (ii) in the case of the exercise of Stock
Appreciation Rights, the number of shares counted against the aggregate share
limitations set forth under Sections 4.1(a) shall be the full number of shares
subject to the Stock Appreciation Right multiplied by the percentage of the
Stock Appreciation Right actually exercised, regardless of the number of shares
actually used to settle such Stock Appreciation Right.


(c) If any Restricted Stock, Performance Awards or Other Stock-Based Awards
denominated in shares of Common Stock awarded under the Plan to a Participant or
similar awards under the Prior Plan expire or are terminated, surrendered or
canceled, or are forfeited in whole or in part for any reason, the number of
forfeited shares of Restricted Stock, Performance Awards or Other Stock-Based
Awards denominated in shares of Common Stock shall again be available for
purposes of Awards under the Plan.


(d) If a Tandem Stock Appreciation Right or a Limited Stock Appreciation Right
is granted in tandem with an Option, only the shares covered by the Option, and
not the shares covered by the Tandem Stock Appreciation Right or the Limited
Stock Appreciation Right, shall be so counted against the maximum number of
shares of Common Stock which may be issued under the Plan, and the expiration of
one in connection with the other’s exercise will not restore shares to the Plan.


(e) Except as provided herein, any Award under the Plan settled in cash shall
not be counted against the foregoing maximum share limitations.


(f) Shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
(including shares retained from the Award creating the tax obligation) shall not
increase the number of shares available for future grant of Awards.


(g) Shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.


(h) With respect to Non-Employee Directors, the aggregate value of all
compensation paid or granted to any individual for service as a Non-Employee
Director with respect to any calendar year, including Awards granted under this
Plan and cash fees paid by the Company to such Non-Employee Director outside of
the Plan, shall not exceed six hundred thousand dollars ($600,000), calculating
the value of any Awards granted during such calendar year based on the grant
date fair value of such Awards for financial reporting purposes, excluding
special compensation paid to any Non-Employee Director when serving as Chairman
of the Board.










--------------------------------------------------------------------------------



4.2 Changes.


(a) The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or (vi) any other corporate act or proceeding.


(b) Subject to the provisions of Section 4.2(d), in the event of a dividend or
other distribution (whether in the form of cash, Common Stock, other securities,
or other property) other than regular cash dividends, recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, Change in Control or exchange of Common Stock or other
securities of the Company, or other corporate transaction or event that affects
the Common Stock such that an adjustment is necessary or appropriate in order to
prevent dilution or enlargement of benefits or potential benefits intended to be
made available under the Plan (a “Section 4.2 Event”), the Committee shall
equitably adjust (i) the number of shares of Common Stock or other securities of
the Company (or number and kind of other securities or property) with respect to
which Awards may be granted under the Plan, (ii) the number of shares of Common
Stock or other securities of the Company (or number and kind of other securities
or property) subject to outstanding Awards, and (iii) the exercise price with
respect to any Stock Option or any Stock Appreciation Right. Any such adjustment
determined by the Committee shall be final, binding and conclusive on the
Company and all Participants and their respective heirs, executors,
administrators, successors and permitted assigns. If the Company enters into or
is involved in any merger, reorganization, Change in Control or other business
combination with any person or entity (a “Merger Event”), the Committee may,
prior to such Merger Event and effective upon such Merger Event, take such
action as it deems appropriate, including, but not limited to, replacing Awards
with substitute Awards in respect of the shares, other securities or other
property of the surviving corporation or any affiliate of the surviving
corporation on such terms and conditions, as to the number of shares, pricing
and otherwise, which shall substantially preserve the value, rights and benefits
of any affected Awards granted hereunder as of the date of the consummation of
the Merger Event. Upon receipt by any affected Participant of any such
substitute Award (or payment) as a result of any such Merger Event, such
Participant’s affected Awards for which such substitute Awards (or payment) were
received shall be thereupon cancelled without the need for obtaining the consent
of any such affected Participant. In addition, subject to Section 4.2(d), if
there shall occur any change in the capital structure or the business of the
Company that is not a Section 4.2 Event or Merger Event (an “Other Extraordinary
Event”), then the Committee, in its sole discretion, may adjust any Award and
make such other adjustments to the Plan. Except as expressly provided in this
Section 4.2 or in the applicable Award Agreement, a Participant shall have no
rights by reason of any Section 4.2 Event, Merger Event, or any Other
Extraordinary Event.


(c) Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or 4.2(b) shall be aggregated until, and eliminated
at, the time of exercise by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
shall be made with respect to fractional shares eliminated by rounding. Notice
of any adjustment shall be given by the Committee to each Participant whose
Award has been adjusted and such adjustment (whether or not such notice is
given) shall be effective and binding for all purposes of the Plan.


(d) In the event of a Merger Event in which the Company is not the surviving
entity or in the event of any transaction that results in the acquisition of
substantially all of the Company’s outstanding Common Stock by a single person
or entity or by a group of persons and/or entities acting in concert, or in the
event of the sale or transfer of all or substantially all of the Company’s
assets (all of the foregoing being referred to as an “Acquisition Event”), then
the Committee may, in its sole discretion, in addition to its rights under
Article XI herein, terminate all outstanding and unexercised Stock Options,
Stock Appreciation Rights, or any Other Stock-Based Awards that provide for a
Participant elected exercise, effective as of the date of the Acquisition Event,
by delivering notice of termination to each Participant at least 10 days prior
to the date of consummation of the Acquisition Event, in which case during the
period from the date on which such notice of termination is delivered to the
consummation of the Acquisition Event, each such Participant shall have the
right to exercise in full all of his or her vested Awards that are then
outstanding, but any such exercise shall be contingent on the consummation of
the Acquisition Event, and, provided that, if the Acquisition Event does not
take place within a specified period after giving such notice for any reason
whatsoever, the notice and exercise pursuant thereto shall be null and void.


If an Acquisition Event occurs but the Committee does not terminate the
outstanding Awards pursuant to this Section 4.2(d), then the provisions of
Section 4.2(b) and Article XI shall apply.






--------------------------------------------------------------------------------



4.3 Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares shall not be issued for a consideration that
is less than as permitted under applicable law.


4.4 Substitute Awards and Shares Issuable Under Acquired Company Plans.


(a) The Committee may, in its discretion and on such terms and conditions as the
Committee considers appropriate in the circumstances, grant Substitute Awards
under the Plan. Substitute Awards shall not be counted against or otherwise
reduce the number of Available Shares under the Plan. For purposes of this
Section 4.4, “Substitute Award” means an Award granted under the Plan in
substitution for stock and stock-based awards (“Acquired Entity Awards”) held by
current and former employees or non-employee directors of, or consultants to,
another corporation or entity who become Eligible Individuals or whose awards
are assumed or substituted as the result of a merger, consolidation or
combination of the employing corporation or other entity (the “Acquired Entity”)
with the Company or an Affiliate or the acquisition by the Company or an
Affiliate of property or stock of the Acquired Entity immediately prior to such
merger, consolidation, acquisition or combination (“Acquisition Date”) in order
to preserve for the Participant the economic value of all or a portion of such
Acquired Entity Award at such price as the Committee determines necessary to
achieve preservation of economic value.


(b) If a company acquired by the Company or any Affiliate or with which the
Company or any Affiliate combines has shares available under a pre-existing plan
approved by stockholders and not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards and shall not reduce the Available Shares under the Plan. Awards using
such available shares under acquired plans shall not be made after the date
awards could have been made under the terms of the acquired plan, absent the
acquisition or combination, and shall only be made to individuals who were not
eligible to participate in the Plan prior to such acquisition or combination.


ARTICLE V
ELIGIBILITY AND MINIMUM VESTING


5.1 General Eligibility. All current and prospective Eligible Individuals are
eligible to be granted Awards. Eligibility for the grant of Awards and actual
participation in the Plan shall be determined by the Committee in its sole
discretion.


5.2 Incentive Stock Options. Notwithstanding the foregoing, only Eligible
Employees of the Company, its Subsidiaries and its Parent (if any) are eligible
to be granted Incentive Stock Options under the Plan. Eligibility for the grant
of an Incentive Stock Option and actual participation in the Plan shall be
determined by the Committee in its sole discretion.


5.3 General Requirement. The vesting and exercise of Awards granted to a
prospective Eligible Individual are conditioned upon such individual actually
becoming an Eligible Employee, Consultant or Non- Employee Director,
respectively.


5.4 Minimum Vesting. Notwithstanding any provision of the Plan to the contrary,
except with respect to a maximum of five percent (5%) of the aggregate number of
available shares initially reserved for issuance under the Plan, subject to
adjustment as provided in Section 4.2, no Award payable in Common Stock (other
than a Substitute Award and Awards a non-employee director elects to receive at
Fair Market Value in lieu of all or a portion of such non-employee director’s
cash compensation) may provide for vesting sooner than twelve (12) months from
the grant date thereof or may be subject to a Performance Period that is less
than twelve (12) months, as applicable, other than in connection with a Change
in Control or, with respect to any Participant, in connection with the death or
Disability of such Participant.


5.5 Dividends and Dividend Equivalents on Unvested Awards. To the extent any
Award provides for the payment of dividends or crediting of dividend
equivalents, in no event will such dividends or dividend equivalents
attributable to unvested Awards be paid unless and before the underlying Award
has become vested pursuant to its terms.










--------------------------------------------------------------------------------



ARTICLE VI
STOCK OPTIONS


6.1 Options. Stock Options may be granted alone or in addition to other Awards
granted under the Plan. Each Stock Option granted under the Plan shall be of one
of two types: (a) an Incentive Stock Option or (b) a Non-Qualified Stock Option.


6.2 Grants. The Committee shall have the authority to grant to any Eligible
Employee one or more Incentive Stock Options, Non-Qualified Stock Options, or
both types of Stock Options. The Committee shall have the authority to grant any
Consultant or Non-Employee Director one or more Non-Qualified Stock Options. To
the extent that any Stock Option does not qualify as an Incentive Stock Option
(whether because of its provisions or the time or manner of its exercise or
otherwise), such Stock Option or the portion thereof which does not so qualify
shall constitute a separate Non-Qualified Stock Option.


6.3 Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, no term of the Plan relating to Incentive Stock Options shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code, or, without the consent of the Participants affected, to disqualify
any Incentive Stock Option under such Section 422.


6.4 Terms of Options. Options granted under the Plan shall be subject to the
following terms and conditions and shall be in such form and contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Committee shall deem desirable:


(a) Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option (other than a Substitute Award) shall be determined by the
Committee at the time of grant, provided that the per share exercise price of a
Stock Option shall not be less than 100% (or, in the case of an Incentive Stock
Option granted to a Ten Percent Stockholder, 110%) of the Fair Market Value of
the Common Stock at the time of grant.


(b) Stock Option Term. The term of each Stock Option shall be fixed by the
Committee, provided that no Stock Option shall be exercisable more than 10 years
after the date the Option is granted; and provided further that the term of an
Incentive Stock Option granted to a Ten Percent Stockholder shall not exceed
five years.


(c) Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of this Section 6.4, Stock Options granted under the Plan
shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee at the time of grant. If the
Committee provides, in its discretion, that any Stock Option is exercisable
subject to certain limitations (including, without limitation, that such Stock
Option is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after the time of grant in whole or in part (including, without limitation,
waiver of the installment exercise provisions or acceleration of the time at
which such Stock Option may be exercised), based on such factors, if any, as the
Committee shall determine, in its sole discretion. Unless otherwise determined
by the Committee at the time of grant, the Option agreement shall provide that
(i) in the event that the Participant engages in Detrimental Activity prior to
any exercise of the Stock Option (whether vested or unvested), all Stock Options
held by the Participant shall thereupon terminate and expire, (ii) as a
condition of the exercise of a Stock Option, the Participant shall be required
to certify (or shall be deemed to have certified) at the time of exercise in a
manner acceptable to the Company that the Participant is in compliance with the
terms and conditions of the Plan and that the Participant has not engaged in,
and does not intend to engage in, any Detrimental Activity, and (iii) in the
event that the Participant engages in Detrimental Activity during the one-year
period commencing on the date that the Stock Option is exercised or becomes
vested, the Company shall be entitled to recover from the Participant at any
time within one year after such exercise or vesting, and the Participant shall
pay over to the Company, an amount equal to any gain realized as a result of the
exercise (whether at the time of exercise or thereafter).


(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 6.4(c), to the extent vested, Stock
Options may be exercised in whole or in part at any time during the Option term,
by giving written notice of exercise to the Company specifying the number of
shares of Common Stock to be purchased. Such notice shall be accompanied by
payment in full of the purchase price as follows: (i) in cash or by check, bank
draft or money order payable to the order of the Company; (ii) solely to the
extent permitted by applicable law, if the Common Stock is traded on a national
securities exchange, and the Committee authorizes, through a procedure whereby
the Participant delivers irrevocable instructions to a broker reasonably
acceptable to the Committee to deliver promptly to the Company an amount equal
to the purchase price; or (iii) on such other terms and conditions as may be
acceptable to the Committee (including, without limitation, the relinquishment
of Stock



--------------------------------------------------------------------------------



Options or by payment in full or in part in the form of Common Stock owned by
the Participant based on the Fair Market Value of the Common Stock on the
payment date as determined by the Committee). No shares of Common Stock shall be
issued until payment therefore, as provided herein, has been made or provided
for.


(e) Non-Transferability of Options. No Stock Option shall be Transferable by the
Participant otherwise than by will or by the laws of descent and distribution,
and all Stock Options shall be exercisable, during the Participant’s lifetime,
only by the Participant. Notwithstanding the foregoing, the Committee may
determine, in its sole discretion, at the time of grant or thereafter that a
Non-Qualified Stock Option that is otherwise not Transferable pursuant to this
Section is Transferable to a Family Member in whole or in part and in such
circumstances, and under such conditions, as specified by the Committee. A
Non-Qualified Stock Option that is Transferred to a Family Member pursuant to
the preceding sentence (i) may not be subsequently Transferred otherwise than by
will or by the laws of descent and distribution and (ii) remains subject to the
terms of this Plan and the applicable Award Agreement. Any shares of Common
Stock acquired upon the exercise of a Non-Qualified Stock Option by a
permissible transferee of a Non-Qualified Stock Option or a permissible
transferee pursuant to a Transfer after the exercise of the Non- Qualified Stock
Option shall be subject to the terms of this Plan and the applicable Award
Agreement.


(f) Termination by Death or Disability. Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is by reason of death or Disability,
all Stock Options that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant at any time within a period of one year from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options; provided, however, that if the Participant dies within such
exercise period, all unexercised Stock Options held by such Participant shall
thereafter be exercisable, to the extent to which they were exercisable at the
time of death, for a period of one year from the date of such death, but in no
event beyond the expiration of the stated term of such Stock Options.


(g) Involuntary Termination Without Cause. Unless otherwise determined by the
Committee at the time of grant, or if no rights of the Participant are reduced,
thereafter, if a Participant’s Termination is by involuntary termination without
Cause, all Stock Options that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination may be exercised by the
Participant at any time within a period of 90 days from the date of such
Termination, but in no event beyond the expiration of the stated term of such
Stock Options.


(h) Voluntary Termination. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination is voluntary (other than a voluntary termination
described in Section 6.4(i)(y) hereof), all Stock Options that are held by such
Participant that are vested and exercisable at the time of the Participant’s
Termination may be exercised by the Participant at any time within a period of
90 days from the date of such Termination, but in no event beyond the expiration
of the stated term of such Stock Options.


(i) Termination for Cause. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, if a
Participant’s Termination (x) is for Cause or (y) is a voluntary Termination (as
provided in Section 6.4(h)) after the occurrence of an event that would be
grounds for a Termination for Cause, all Stock Options, whether vested or not
vested, that are held by such Participant shall thereupon terminate and expire
as of the date of such Termination.


(j) Unvested Stock Options. Unless otherwise determined by the Committee at the
time of grant, or if no rights of the Participant are reduced, thereafter, Stock
Options that are not vested as of the date of a Participant’s Termination for
any reason shall terminate and expire as of the date of such Termination.


(k) Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under this Plan and/or any other
stock option plan of the Company, any Subsidiary or any Parent exceeds $100,000,
such Options shall be treated as Non-Qualified Stock Options. Should any
provision of this Plan not be necessary in order for the Stock Options to
qualify as Incentive Stock Options, or should any additional provisions be
required, the Committee may amend this Plan accordingly, without the necessity
of obtaining the approval of the stockholders of the Company.


(l) Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of the Plan, Stock Options shall
be evidenced by such form of agreement or grant as is approved by the Committee.
Notwithstanding anything herein to the contrary, without the consent of
stockholders, the Committee may not (i) lower the strike price of a Stock Option
after it is granted, or take any other action with the



--------------------------------------------------------------------------------



effect of lowering the strike price of a Stock Option after it is granted, or
(ii) permit the cancellation of a Stock Option in exchange for another Award.


(m) Deferred Delivery of Common Shares. The Committee may in its discretion
permit Participants to defer delivery of Common Stock acquired pursuant to a
Participant’s exercise of an Option in accordance with the terms and conditions
established by the Committee in the applicable Award Agreement, which shall be
intended to comply with the requirements of Section 409A of the Code.


(n) Early Exercise. The Committee may provide that a Stock Option include a
provision whereby the Participant may elect at any time before the Participant’s
Termination to exercise the Stock Option as to any part or all of the shares of
Common Stock subject to the Stock Option prior to the full vesting of the Stock
Option and such shares shall be subject to the provisions of Article VIII and be
treated as Restricted Stock. Unvested shares of Common Stock so purchased may be
subject to a repurchase option in favor of the Company or to any other
restriction the Committee determines to be appropriate.


ARTICLE VII
STOCK APPRECIATION RIGHTS


7.1 Tandem Stock Appreciation Rights. Stock Appreciation Rights may be granted
in conjunction with all or part of any Stock Option (a “Reference Stock Option”)
granted under the Plan (“Tandem Stock Appreciation Rights”). In the case of a
Non-Qualified Stock Option, such rights may be granted either at or after the
time of the grant of such Reference Stock Option. In the case of an Incentive
Stock Option, such rights may be granted only at the time of the grant of such
Reference Stock Option.


7.2 Terms and Conditions of Tandem Stock Appreciation Rights. Tandem Stock
Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:


(a) Exercise Price. The exercise price per share of Common Stock subject to a
Tandem Stock Appreciation Right (other than a Substitute Award) shall be
determined by the Committee at the time of grant, provided that the per share
exercise price of a Tandem Stock Appreciation Right shall not be less than 100%
of the Fair Market Value of the Common Stock at the time of grant.


(b) Term. A Tandem Stock Appreciation Right or applicable portion thereof
granted with respect to a Reference Stock Option shall terminate and no longer
be exercisable upon the termination or exercise of the Reference Stock Option,
except that, unless otherwise determined by the Committee, in its sole
discretion, at the time of grant, a Tandem Stock Appreciation Right granted with
respect to less than the full number of shares covered by the Reference Stock
Option shall not be reduced until and then only to the extent that the exercise
or termination of the Reference Stock Option causes the number of shares covered
by the Tandem Stock Appreciation Right to exceed the number of shares remaining
available and unexercised under the Reference Stock Option.


(c) Exercisability. Tandem Stock Appreciation Rights shall be exercisable only
at such time or times and to the extent that the Reference Stock Options to
which they relate shall be exercisable in accordance with the provisions of
Article VI, and shall be subject to the provisions of Section 6.4(c).


(d) Method of Exercise. A Tandem Stock Appreciation Right may be exercised by
the Participant by surrendering the applicable portion of the Reference Stock
Option. Upon such exercise and surrender, the Participant shall be entitled to
receive an amount determined in the manner prescribed in this Section 7.2. Stock
Options which have been so surrendered, in whole or in part, shall no longer be
exercisable to the extent that the related Tandem Stock Appreciation Rights have
been exercised.


(e) Payment. Upon the exercise of a Tandem Stock Appreciation Right, a
Participant shall be entitled to receive up to, but no more than, an amount in
cash and/or Common Stock (as chosen by the Committee in its sole discretion)
equal in value to the excess of the Fair Market Value of one share of Common
Stock over the Option exercise price per share specified in the Reference Stock
Option agreement multiplied by the number of shares of Common Stock in respect
of which the Tandem Stock Appreciation Right shall have been exercised, with the
Committee having the right to determine the form of payment.


(f) Deemed Exercise of Reference Stock Option. Upon the exercise of a Tandem
Stock Appreciation Right, the Reference Stock Option or part thereof to which
such Stock Appreciation Right is related shall be deemed to have



--------------------------------------------------------------------------------



been exercised for the purpose of the limitation set forth in Article IV of the
Plan on the number of shares of Common Stock to be issued under the Plan.


(g) Non-Transferability. Tandem Stock Appreciation Rights shall be Transferable
only when and to the extent that the underlying Stock Option would be
Transferable under Section 6.4(e) of the Plan.


7.3 Non-Tandem Stock Appreciation Rights. Non-Tandem Stock Appreciation Rights
may also be granted without reference to any Stock Options granted under the
Plan.


7.4 Terms and Conditions of Non-Tandem Stock Appreciation Rights. Non-Tandem
Stock Appreciation Rights granted hereunder shall be subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as shall be
determined from time to time by the Committee, and the following:


(a) Exercise Price. The exercise price per share of Common Stock subject to a
Non-Tandem Stock Appreciation Right (other than a Substitute Award) shall be
determined by the Committee at the time of grant, provided that the per share
exercise price of a Non-Tandem Stock Appreciation Right shall not be less than
100% of the Fair Market Value of the Common Stock at the time of grant.


(b) Term. The term of each Non-Tandem Stock Appreciation Right shall be fixed by
the Committee, but shall not be greater than 10 years after the date the right
is granted.


(c) Exercisability. Unless otherwise provided by the Committee in accordance
with the provisions of this Section 7.4, Non-Tandem Stock Appreciation Rights
granted under the Plan shall be exercisable at such time or times and subject to
such terms and conditions as shall be determined by the Committee at the time of
grant. If the Committee provides, in its discretion, that any such right is
exercisable subject to certain limitations (including, without limitation, that
it is exercisable only in installments or within certain time periods), the
Committee may waive such limitations on the exercisability at any time at or
after grant in whole or in part (including, without limitation, waiver of the
installment exercise provisions or acceleration of the time at which such right
may be exercised), based on such factors, if any, as the Committee shall
determine, in its sole discretion. Unless otherwise determined by the Committee
at grant, the Award Agreement shall provide that (i) in the event that the
Participant engages in Detrimental Activity prior to any exercise of the
Non-Tandem Stock Appreciation Right, all Non-Tandem Stock Appreciation Rights
held by the Participant shall thereupon terminate and expire, (ii) as a
condition of the exercise of a Non-Tandem Stock Appreciation Right, the
Participant shall be required to certify (or shall be deemed to have certified)
at the time of exercise in a manner acceptable to the Company that the
Participant is in compliance with the terms and conditions of the Plan and that
the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (iii) in the event that the Participant engages in
Detrimental Activity during the one-year period commencing on the date the
Non-Tandem Stock Appreciation Right is exercised or becomes vested, the Company
shall be entitled to recover from the Participant at any time within one year
after such exercise or vesting, and the Participant shall pay over to the
Company, an amount equal to any gain realized as a result of the exercise
(whether at the time of exercise or thereafter).


(d) Method of Exercise. Subject to whatever installment exercise and waiting
period provisions apply under Section 7.4(c), Non-Tandem Stock Appreciation
Rights may be exercised in whole or in part at any time in accordance with the
applicable Award Agreement, by giving written notice of exercise to the Company
specifying the number of Non-Tandem Stock Appreciation Rights to be exercised.


(e) Payment. Upon the exercise of a Non-Tandem Stock Appreciation Right a
Participant shall be entitled to receive, for each right exercised, up to, but
no more than, an amount in cash and/or Common Stock (as chosen by the Committee
in its sole discretion) equal in value to the excess of the Fair Market Value of
one share of Common Stock on the date that the right is exercised over the Fair
Market Value of one share of Common Stock on the date that the right was awarded
to the Participant.


(f) Termination. Unless otherwise determined by the Committee at grant or, if no
rights of the Participant are reduced, thereafter, subject to the provisions of
the applicable Award Agreement and the Plan, upon a Participant’s Termination
for any reason, Non-Tandem Stock Appreciation Rights will remain exercisable
following a Participant’s Termination on the same basis as Stock Options would
be exercisable following a Participant’s Termination in accordance with the
provisions of Sections 6.4(f) through 6.4(j).






--------------------------------------------------------------------------------



(g) Non-Transferability. No Non-Tandem Stock Appreciation Rights shall be
Transferable by the Participant otherwise than by will or by the laws of descent
and distribution, and all such rights shall be exercisable, during the
Participant’s lifetime, only by the Participant.


7.5 Limited Stock Appreciation Rights. The Committee may, in its sole
discretion, grant Tandem and Non-Tandem Stock Appreciation Rights either as a
general Stock Appreciation Right or as a Limited Stock Appreciation Right.
Limited Stock Appreciation Rights may be exercised only upon the occurrence of a
Change in Control or such other event as the Committee may, in its sole
discretion, designate at the time of grant or thereafter. Upon the exercise of
Limited Stock Appreciation Rights, except as otherwise provided in an Award
Agreement, the Participant shall receive in cash and/or Common Stock, as
determined by the Committee, an amount equal to the amount (i) set forth in
Section 7.2(e) with respect to Tandem Stock Appreciation Rights, or (ii) set
forth in Section 7.4(e) with respect to Non-Tandem Stock Appreciation Rights.

ARTICLE VIII
RESTRICTED STOCK


8.1 Awards of Restricted Stock. Shares of Restricted Stock may be issued either
alone or in addition to other Awards granted under the Plan. The Committee shall
determine the Eligible Individuals, to whom, and the time or times at which,
grants of Restricted Stock shall be made, the number of shares to be awarded,
the price (if any) to be paid by the Participant (subject to Section 8.2), the
time or times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards.


Unless otherwise determined by the Committee at grant, each Award of Restricted
Stock shall provide that in the event that the Participant engages in
Detrimental Activity prior to, or during the one-year period after, any vesting
of Restricted Stock, the Committee may direct that all unvested Restricted Stock
shall be immediately forfeited to the Company and that the Participant shall pay
over to the Company an amount equal to the Fair Market Value at the time of
vesting of any Restricted Stock which had vested in the period referred to
above.


The Committee may condition the grant or vesting of Restricted Stock upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factor as the Committee may determine in its sole discretion.


8.2 Awards and Certificates. Eligible Individuals selected to receive Restricted
Stock shall not have any right with respect to such Award, unless and until such
Participant has delivered a fully executed copy of the agreement evidencing the
Award to the Company and has otherwise complied with the applicable terms and
conditions of such Award. Further, such Award shall be subject to the following
conditions:


(a) Purchase Price. The purchase price of Restricted Stock shall be fixed by the
Committee. Subject to Section 4.3, the purchase price for shares of Restricted
Stock may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.


(b) Acceptance. Awards of Restricted Stock must be accepted within a period of
60 days (or such shorter period as the Committee may specify at grant) after the
grant date, by executing a Restricted Stock agreement and by paying whatever
price (if any) the Committee has designated thereunder.


(c) Legend. Each Participant receiving Restricted Stock shall be issued a stock
certificate in respect of such shares of Restricted Stock, unless the Committee
elects to use another system, such as book entries by the transfer agent, as
evidencing ownership of shares of Restricted Stock. Such certificate shall be
registered in the name of such Participant, and shall, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:


“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the Express, Inc. (the
“Company”) 2018 Incentive Compensation Plan (the “Plan”) and an Agreement
entered into between the registered owner and the Company dated [_______].
Copies of such Plan and Agreement are on file at the principal office of the
Company.”


(d) Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon shall
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant shall have



--------------------------------------------------------------------------------



delivered a duly signed stock power or other instruments of assignment
(including a power of attorney), each endorsed in blank with a guarantee of
signature if deemed necessary or appropriate by the Company, which would permit
transfer to the Company of all or a portion of the shares subject to the
Restricted Stock Award in the event that such Award is forfeited in whole or
part.


8.3 Restrictions and Conditions. The shares of Restricted Stock awarded pursuant
to the Plan shall be subject to the following restrictions and conditions:


(a) Restriction Period.


(i) The Participant shall not be permitted to Transfer shares of Restricted
Stock awarded under the Plan during the period or periods set by the Committee
(the “Restriction Period”) commencing on the date of such Award, as set forth in
the Restricted Stock Award Agreement and such agreement shall set forth a
vesting schedule and any event that would accelerate vesting of the shares of
Restricted Stock. Within these limits, based on service, attainment of
Performance Goals pursuant to Section 8.3(a)(ii) and/or such other factors or
criteria as the Committee may determine in its sole discretion, the Committee
may condition the grant or provide for the lapse of such restrictions in
installments in whole or in part, or may accelerate the vesting of all or any
part of any Restricted Stock Award and/or waive the deferral limitations for all
or any part of any Restricted Stock Award.


(ii) If the grant of shares of Restricted Stock or the lapse of restrictions is
based on the attainment of Performance Goals, the Committee shall establish the
objective Performance Goals and the applicable vesting percentage of the
Restricted Stock applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable fiscal year or at such later
date as otherwise determined by the Committee. Such Performance Goals may
incorporate provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.


(b) Rights as a Stockholder. Except as provided in Section 8.3(a) and this
Section 8.3(b) and as otherwise determined by the Committee, the Participant
shall have, with respect to the shares of Restricted Stock, all of the rights of
a holder of shares of Common Stock of the Company including, without limitation,
the right to vote such shares, subject to and conditioned upon the full vesting
of shares of Restricted Stock, the right to tender such shares, and the right to
receive all dividends and other distributions paid with respect to the
Restricted Stock, provided that such dividends or other distributions will be
subject to the same vesting requirements as the underlying Restricted Stock and
shall be paid at the time the Restricted Stock becomes vested. If dividends or
distributions are paid in shares of Common Stock, such shares shall be deposited
with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the Restricted Stock with respect to which
they were paid.


(c) Termination. Unless otherwise determined by the Committee at grant or, if no
rights of the Participant are reduced, thereafter, subject to the applicable
provisions of the Award Agreement and the Plan, upon a Participant’s Termination
for any reason during the relevant Restriction Period, all Restricted Stock
still subject to restriction will be forfeited in accordance with the terms and
conditions established by the Committee at grant or thereafter.


(d) Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares, if
any, shall be delivered to the Participant. All legends shall be removed from
said certificates at the time of delivery to the Participant, except as
otherwise required by applicable law or other limitations imposed by the
Committee.


ARTICLE IX
PERFORMANCE AWARDS


9.1 Performance Awards. The Committee may grant a Performance Award to a
Participant payable upon the attainment of specific Performance Goals. If the
Performance Award is payable in shares of Restricted Stock, such shares shall be
transferable to the Participant upon attainment of the relevant Performance Goal
in accordance with Article VIII. If the Performance Award is payable in cash, it
may be paid upon the attainment of the relevant Performance Goals either in cash
or in shares of Restricted Stock (based on the then current Fair Market Value of
such shares), as determined by the Committee, in its sole and absolute
discretion. Each Performance Award shall be evidenced by an Award Agreement in
such form that is not inconsistent with the Plan and that the Committee may from
time to time approve.






--------------------------------------------------------------------------------



Unless otherwise determined by the Committee at grant, each Performance Award
shall provide that in the event the Participant engages in Detrimental Activity
prior to, or during the one-year period after, any vesting of the Performance
Award, the Committee may direct (at any time within one year thereafter) that
all of the unvested portion of the Performance Award shall be immediately
forfeited to the Company and that the Participant shall pay over to the Company
an amount equal to any gain that the Participant realized from any Performance
Award that had vested in the period referred to above.


9.2 Terms and Conditions. Performance Awards awarded pursuant to this Article IX
shall be subject to the following terms and conditions:


(a) Earning of Performance Award. At the expiration of the applicable
Performance Period, the Committee shall determine the extent to which the
Performance Goals established pursuant to Section 9.2 (c) are achieved and the
percentage of each Performance Award that has been earned.


(b) Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.


(c) Objective Performance Goals, Formulae or Standards. The Committee shall
establish the objective Performance Goals for the earning of Performance Awards
based on a Performance Period applicable to each Participant or class of
Participants in writing prior to the beginning of the applicable Performance
Period or at such later date as otherwise determined by the Committee. Such
Performance Goals may incorporate provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances.

(d) Dividends. Amounts equal to dividends declared during the Performance Period
with respect to the number of shares of Common Stock covered by a Performance
Award will not be paid to the Participant unless otherwise determined by the
Committee at the time of grant; provided, however, in all events any dividend or
dividend equivalents attributable to such Performance Award will be subject to
the same vesting requirements as the underlying Performance Award, and shall be
paid only at the time the Performance Award becomes vested.


(e) Payment. Following the Committee’s determination in accordance with Section
9.2(a), the Company shall settle Performance Awards, in such form (including,
without limitation, in shares of Common Stock or in cash) as determined by the
Committee, in an amount equal to such Participant’s earned Performance Awards.
Notwithstanding the foregoing, the Committee may, in its sole discretion, award
an amount other than the earned Performance Awards and/or subject the payment of
all or part of any Performance Award to additional vesting, forfeiture and
deferral conditions as it deems appropriate.


(f) Termination. Subject to the applicable provisions of the Award Agreement and
the Plan, upon a Participant’s Termination for any reason during the Performance
Period for a given Performance Award, the Performance Award in question will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant.


ARTICLE X
OTHER STOCK-BASED AND CASH-BASED AWARDS


10.1 Other Stock-Based Awards. The Committee is authorized to grant to Eligible
Individuals Other Stock-Based Awards that are payable in, valued in whole or in
part by reference to, or otherwise based on or related to shares of Common
Stock, including but not limited to, shares of Common Stock awarded purely as a
bonus and not subject to restrictions or conditions, shares of Common Stock in
payment of the amounts due under an incentive or performance plan sponsored or
maintained by the Company or an Affiliate, stock equivalent units, restricted
stock units, and Awards valued by reference to book value of shares of Common
Stock. Other Stock-Based Awards may be granted either alone or in addition to or
in tandem with other Awards granted under the Plan.


Subject to the provisions of the Plan, the Committee shall have authority to
determine the Eligible Individuals, to whom, and the time or times at which,
such Awards shall be made, the number of shares of Common Stock to be awarded
pursuant to such Awards, and all other conditions of the Awards. The Committee
may also provide for the grant of Common Stock under such Awards upon the
completion of a specified Performance Period.


The Committee may condition the grant or vesting of Other Stock-Based Awards
upon the attainment of specified Performance Goals as the Committee may
determine, in its sole discretion. Such Performance Goals may



--------------------------------------------------------------------------------



incorporate provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances.

10.2 Terms and Conditions. Other Stock-Based Awards made pursuant to this
Article X shall be subject to the following terms and conditions:


(a) Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, shares of Common Stock subject to Awards made under this
Article X may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.


(b) Dividends. Subject to the provisions of the Award Agreement and the Plan,
the recipient of an Award under this Article X shall not be entitled to receive,
currently or on a deferred basis, dividends or dividend equivalents with respect
to the number of shares of Common Stock covered by the Award (as determined at
the time of the Award by the Committee in its sole discretion) unless otherwise
determined by the Committee at the time of grant; provided, however, in all
events any dividends or dividend equivalents attributable to such Award will be
subject to the same vesting requirements as the underlying Award and shall only
be paid at the time the Award becomes vested.


(c) Vesting. Any Award under this Article X and any Common Stock covered by any
such Award shall vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.


(d) Price. Common Stock issued on a bonus basis under this Article X may be
issued for no cash consideration. Common Stock purchased pursuant to a purchase
right awarded under this Article X shall be priced, as determined by the
Committee in its sole discretion.


10.3 Other Cash-Based Awards. The Committee may from time to time grant Other
Cash-Based Awards to Eligible Individuals in such amounts, on such terms and
conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by applicable law, as it shall
determine in its sole discretion. Other Cash-Based Awards may be granted subject
to the satisfaction of vesting conditions or may be awarded purely as a bonus
and not subject to restrictions or conditions, and if subject to vesting
conditions, the Committee may accelerate the vesting of such Awards at any time
in its sole discretion. The grant of an Other Cash-Based Award shall not require
a segregation of any of the Company’s assets for satisfaction of the Company’s
payment obligation thereunder.


10.4 Detrimental Activity. Unless otherwise determined by the Committee at
grant, the Award Agreement shall provide that (i) in the event that the
Participant engages in Detrimental Activity prior to any exercise, distribution
or settlement of any Other Stock-Based Award and/or Other Cash-Based Award, such
Other Stock-Based Awards and/or Other Cash-Based Awards held by the Participant
shall thereupon terminate and expire, (ii) as a condition of the exercise,
distribution or settlement of an Other Stock-Based Award and/or Other Cash-Based
Award, the Participant shall be required to certify (or shall be deemed to have
certified) at the time of exercise in a manner acceptable to the Company that
the Participant is in compliance with the terms and conditions of the Plan and
that the Participant has not engaged in, and does not intend to engage in, any
Detrimental Activity, and (iii) in the event that the Participant engages in
Detrimental Activity during the one-year period commencing on the date of
exercise, distribution, or settlement of an Other Stock-Based Award and/or Other
Cash-Based Award, the Company shall be entitled to recover from the Participant
at any time within one year after such exercise, settlement, or distribution,
and the Participant shall pay over to the Company, an amount equal to any gain
realized as a result of the exercise, distribution or settlement (whether at the
time of exercise, distribution or settlement or thereafter).


ARTICLE XI
CHANGE IN CONTROL PROVISIONS


11.1 Benefits. In the event of a Change in Control of the Company (as defined
below), and except as otherwise provided by the Committee in an Award Agreement,
a Participant’s unvested Award shall not vest and a Participant’s Award shall be
treated in accordance with one of the following methods as determined by the
Committee:


(a) Awards, whether or not then vested, shall be continued, assumed, have new
rights substituted therefore or be treated in accordance with Section 4.2(d)
hereof, as determined by the Committee, and restrictions to which shares of
Restricted Stock or any other Award granted prior to the Change in Control are
subject shall not lapse upon a Change in Control and the Restricted Stock or
other Award shall, where appropriate in the sole discretion of the Committee,
receive the same amount and form distribution as other Common Stock on such
terms as determined by



--------------------------------------------------------------------------------



the Committee; provided that the Committee may decide to award additional
Restricted Stock or other Awards in lieu of any cash distribution.
Notwithstanding anything to the contrary herein, for purposes of Incentive Stock
Options, any assumed or substituted Stock Option shall comply with the
requirements of Treasury Regulation Section 1.424-1 (and any amendment thereto).


(b) The Committee, in its sole discretion, may provide for the purchase of any
Awards by the Company or an Affiliate for an amount of cash equal to the excess
(if any) of the Change in Control Price (as defined below) of the shares of
Common Stock covered by such Awards, over the aggregate exercise price of such
Awards (if applicable). For purposes of this Section 11.1, “Change in Control
Price” shall mean the highest price per share of Common Stock paid in any
transaction related to a Change in Control of the Company.


(c) Notwithstanding any other provision herein to the contrary, the Committee
may, in its sole discretion, provide for accelerated vesting or lapse of
restrictions, of an Award at any time.


11.2 Change in Control. Unless otherwise determined by the Committee in the
applicable Award Agreement or other written agreement approved by the Committee,
a “Change in Control” shall be deemed to occur if:


(a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company, or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;


(b) during any period of two consecutive years, individuals who at the beginning
of such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (a), (c), or (d) of this Section
11.2 or a director whose initial assumption of office occurs as a result of
either an actual or threatened election contest (as such term is used in Rule
14a-11 of Regulation 14A promulgated under the Exchange Act) or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
two-year period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority of the Board;


(c) a merger or consolidation of the Company with any other corporation, other
than a merger or consolidation which would result in the voting securities of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no person (other than those covered by the exceptions in Section
11.2(a)) acquires more than 50% of the combined voting power of the Company’s
then outstanding securities shall not constitute a Change in Control of the
Company; or


(d) a complete liquidation or dissolution of the Company or the consummation of
a sale or disposition by the Company of all or substantially all of the
Company’s assets other than the sale or disposition of all or substantially all
of the assets of the Company to a person or persons who beneficially own,
directly or indirectly, 50% or more of the combined voting power of the
outstanding voting securities of the Company at the time of the sale.


Notwithstanding the foregoing, with respect to any Award that is characterized
as “non-qualified deferred compensation” within the meaning of Section 409A of
the Code, an event shall not be considered to be a Change in Control under the
Plan for purposes of payment of any such award unless such event is also a
“change in ownership,” a “change in effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company within the
meaning of Section 409A of the Code.


ARTICLE XII
TERMINATION OR AMENDMENT OF PLAN


12.1 Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of the Plan (including any amendment deemed
necessary to ensure that the Company may comply with any regulatory requirement
referred to



--------------------------------------------------------------------------------



in Article XIV or Section 409A of the Code), or suspend or terminate it
entirely, retroactively or otherwise; provided, however, that, unless otherwise
required by law or specifically provided herein, the rights of a Participant
with respect to Awards granted prior to such amendment, suspension or
termination, may not be impaired without the consent of such Participant and,
provided further, that without the approval of the holders of the Company’s
Common Stock entitled to vote in accordance with applicable law, no amendment
may be made that would (i) increase the aggregate number of shares of Common
Stock that may be issued under the Plan (except by operation of Section 4.2);
(ii) change the classification of individuals eligible to receive Awards under
the Plan; (iii) decrease the minimum option price of any Stock Option or Stock
Appreciation Right; (iv) extend the maximum option period under Section 6.4; (v)
award any Stock Option or Stock Appreciation Right in replacement of a canceled
Stock Option or Stock Appreciation Right with a higher exercise price than the
replacement award;(vi) cancel any Stock Options or Stock Appreciation Rights at
a time when its Exercise Price exceeds Fair Market Value in exchange for cash,
shares of Common Stock, or other Awards or (vii) require stockholder approval in
order for the Plan to continue to comply with the provisions of Section 422 of
the Code applicable to Incentive Stock Options. In no event may the Plan be
amended without the approval of the stockholders of the Company in accordance
with the applicable laws of the State of Delaware to increase the aggregate
number of shares of Common Stock that may be issued under the Plan, decrease the
minimum exercise price of any Award, or to make any other amendment that would
require stockholder approval under Financial Industry Regulatory Authority
(FINRA) rules and regulations or the rules of any exchange or system on which
the Company’s securities are listed or traded at the request of the Company.
Notwithstanding anything herein to the contrary, the Board may amend the Plan or
any Award Agreement at any time without a Participant’s consent to comply with
applicable law including Section 409A of the Code.


The Committee may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Article IV or as otherwise
specifically provided herein, no such amendment or other action by the Committee
shall impair the rights of any holder without the holder’s consent.


ARTICLE XIII
UNFUNDED STATUS OF PLAN


The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which are not yet made to a Participant by the Company,
nothing contained herein shall give any such Participant any right that is
greater than those of a general unsecured creditor of the Company.


ARTICLE XIV
GENERAL PROVISIONS


14.1 Legend. The Committee may require each person receiving shares of Common
Stock pursuant to a Stock Option or other Award under the Plan to represent to
and agree with the Company in writing that the Participant is acquiring the
shares without a view to distribution thereof. In addition to any legend
required by the Plan, the certificates for such shares may include any legend
that the Committee deems appropriate to reflect any restrictions on Transfer.
All certificates for shares of Common Stock delivered under the Plan shall be
subject to such stop transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed or any national securities exchange system upon whose
system the Common Stock is then quoted, any applicable federal or state
securities law, and any applicable corporate law, and the Committee may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.


14.2 Other Plans. Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required, and such arrangements may be either
generally applicable or applicable only in specific cases.


14.3 No Right to Employment/Directorship/Consultancy. Neither the Plan nor the
grant of any Option or other Award hereunder shall give any Participant or other
employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor shall there be a limitation in any way on the right of the
Company or any Affiliate by which an employee is employed or a Consultant or
Non-Employee Director is retained to terminate his or her employment,
consultancy or directorship at any time.


14.4 Withholding of Taxes. The Company shall have the right to deduct from any
payment to be made pursuant to the Plan, or to otherwise require, prior to the
issuance or delivery of shares of Common Stock or the



--------------------------------------------------------------------------------



payment of any cash hereunder, payment by the Participant of, any federal, state
or local taxes required by law to be withheld. Upon the vesting of Restricted
Stock (or other Award that is taxable upon vesting), or upon making an election
under Section 83(b) of the Code, a Participant shall pay all required
withholding to the Company. Unless not permitted by the Committee at the time of
grant of an Award or thereafter, and subject to any rules established by the
Committee, the Participant shall be able to satisfy any statutorily required
withholding obligation by reducing the number of shares of Common Stock
otherwise deliverable or by delivering shares of Common Stock already owned, and
shall be permitted similarly to satisfy additional tax withholding above the
statutory minimum applicable withholding amounts; provided, however, that the
Participant shall not be entitled to deliver such additional shares if it would
cause adverse accounting or tax consequences for the Company.


14.5 No Assignment of Benefits. No Award or other benefit payable under the Plan
shall, except as otherwise specifically provided by law or permitted by the
Committee, be Transferable in any manner, and any attempt to Transfer any such
benefit shall be void, and any such benefit shall not in any manner be liable
for or subject to the debts, contracts, liabilities, engagements or torts of any
person who shall be entitled to such benefit, nor shall it be subject to
attachment or legal process for or against such person.


14.6 Listing and Other Conditions.


(a) Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award shall be conditioned upon such shares being listed on such exchange or
system. The Company shall have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares shall be suspended until such listing has been
effected.


(b) If at any time counsel to the Company shall be of the opinion that any sale
or delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company shall have no obligation to make such sale or
delivery, or to make any application or to effect or to maintain any
qualification or registration under the Securities Act or otherwise, with
respect to shares of Common Stock or Awards, and the right to exercise any
Option or other Award shall be suspended until, in the opinion of said counsel,
such sale or delivery shall be lawful or will not result in the imposition of
excise taxes on the Company.


(c) Upon termination of any period of suspension under this Section 14.6, any
Award affected by such suspension which shall not then have expired or
terminated shall be reinstated as to all shares available before such suspension
and as to shares which would otherwise have become available during the period
of such suspension, but no such suspension shall extend the term of any Award.


(d) A Participant shall be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.


14.7 Stockholders Agreement and Other Requirements. Notwithstanding anything
herein to the contrary, as a condition to the receipt of shares of Common Stock
pursuant to an Award under the Plan, to the extent required by the Committee,
the Participant shall execute and deliver a stockholder’s agreement or such
other documentation that shall set forth certain restrictions on transferability
of the shares of Common Stock acquired upon exercise or purchase, and such other
terms as the Board or Committee shall from time to time establish. Such
stockholder’s agreement or other documentation shall apply to the Common Stock
acquired under the Plan and covered by such stockholder’s agreement or other
documentation. The Company may require, as a condition of exercise, the
Participant to become a party to any other existing stockholder agreement (or
other agreement).


14.8 Governing Law. The Plan and actions taken in connection herewith shall be
governed and construed in accordance with the laws of the State of Delaware
(regardless of the law that might otherwise govern under applicable Delaware
principles of conflict of laws).


14.9 Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding with
respect to the Plan or any Award Agreement, or any judgment entered by any court
of competent jurisdiction in respect of any thereof, shall be resolved only in
the courts of the State of Delaware or the United States District Court for the
District of Delaware and the appellate courts having jurisdiction of appeals in
such courts. In that context, and without limiting the generality of the
foregoing, the Company and each Participant shall irrevocably and
unconditionally (a) submit in any proceeding



--------------------------------------------------------------------------------



relating to the Plan or any Award Agreement, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”), to the
exclusive jurisdiction of the courts of the State of Delaware, the court of the
United States of America for the District of Delaware, and appellate courts
having jurisdiction of appeals from any of the foregoing, and agree that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal court,
(b) consent that any such Proceeding may and shall be brought in such courts and
waives any objection that the Company and each Participant may now or thereafter
have to the venue or jurisdiction of any such Proceeding in any such court or
that such Proceeding was brought in an inconvenient court and agree not to plead
or claim the same, (c) waive all right to trial by jury in any Proceeding
(whether based on contract, tort or otherwise) arising out of or relating to the
Plan or any Award Agreement, (d) agree that service of process in any such
Proceeding may be effected by mailing a copy of such process by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party, in the case of a Participant, at the Participant’s address shown in
the books and records of the Company or, in the case of the Company, at the
Company’s principal offices, attention General Counsel, and (e) agree that
nothing in the Plan shall affect the right to effect service of process in any
other manner permitted by the laws of the State of Delaware.


14.10 Construction. Wherever any words are used in the Plan in the masculine
gender they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply.


14.11 Other Benefits. No Award granted or paid out under the Plan shall be
deemed compensation for purposes of computing benefits under any retirement plan
of the Company or its Affiliates nor affect any benefit under any other benefit
plan now or subsequently in effect under which the availability or amount of
benefits is related to the level of compensation.


14.12 Costs. The Company shall bear all expenses associated with administering
this Plan, including expenses of issuing Common Stock pursuant to Awards
hereunder.


14.13 No Right to Same Benefits. The provisions of Awards need not be the same
with respect to each Participant, and such Awards to individual Participants
need not be the same in subsequent years.


14.14 Death/Disability. The Committee may in its discretion require the
transferee of a Participant to supply it with written notice of the
Participant’s death or Disability and to supply it with a copy of the will (in
the case of the Participant’s death) or such other evidence as the Committee
deems necessary to establish the validity of the transfer of an Award. The
Committee may also require that the agreement of the transferee to be bound by
all of the terms and conditions of the Plan.


14.15 Section 16(b) of the Exchange Act. All elections and transactions under
the Plan by persons subject to Section 16 of the Exchange Act involving shares
of Common Stock are intended to comply with any applicable exemptive condition
under Rule 16b-3. The Committee may establish and adopt written administrative
guidelines, designed to facilitate compliance with Section 16(b) of the Exchange
Act, as it may deem necessary or proper for the administration and operation of
the Plan and the transaction of business thereunder.


14.16 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. To the extent that any
Award is subject to Section 409A of the Code, it shall be paid in a manner that
will comply with Section 409A of the Code, including proposed, temporary or
final regulations or any other guidance issued by the Secretary of the Treasury
and the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, any provision in the Plan that is inconsistent with
Section 409A of the Code shall be deemed to be amended to comply with Section
409A of the Code and to the extent such provision cannot be amended to comply
therewith, such provision shall be null and void. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Committee or the Company and, in the
event that any amount or benefit under the Plan becomes subject to penalties
under Section 409A of the Code, responsibility for payment of such penalties
shall rest solely with the affected Participants and not with the Company.
Notwithstanding any contrary provision in the Plan or Award Agreement, any
payment(s) of “nonqualified deferred compensation” (within the meaning of
Section 409A of the Code) that are otherwise required to be made under the Plan
to a “specified employee” (as defined under Section 409A of the Code) as a
result of his or her separation from service (other than a payment that is not
subject to Section 409A of the Code) shall be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and shall instead be paid (in a manner set forth in
the Award Agreement) on



--------------------------------------------------------------------------------



the payment date that immediately follows the end of such six-month period or as
soon as administratively practicable thereafter.


14.17 Successor and Assigns. The Plan shall be binding on all successors and
permitted assigns of a Participant, including, without limitation, the estate of
such Participant and the executor, administrator or trustee of such estate.


14.18 Severability of Provisions. If any provision of the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and the Plan shall be construed and enforced as if
such provisions had not been included.


14.19 Payments to Minors, Etc. Any benefit payable to or for the benefit of a
minor, an incompetent person or other person incapable of receipt thereof shall
be deemed paid when paid to such person’s guardian or to the party providing or
reasonably appearing to provide for the care of such person, and such payment
shall fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.


14.20 Agreement. As a condition to the grant of an Award, if requested by the
Company and the lead underwriter of any public offering of the Common Stock (the
“Lead Underwriter”), a Participant shall irrevocably agree not to sell, contract
to sell, grant any option to purchase, transfer the economic risk of ownership
in, make any short sale of, pledge or otherwise transfer or dispose of, any
interest in any Common Stock or any securities convertible into, derivative of,
or exchangeable or exercisable for, or any other rights to purchase or acquire
Common Stock (except Common Stock included in such public offering or acquired
on the public market after such offering) during such period of time following
the effective date of a registration statement of the Company filed under the
Securities Act that the Lead Underwriter shall specify (the “Lock-Up Period”).
The Participant shall further agree to sign such documents as may be requested
by the Lead Underwriter to effect the foregoing and agree that the Company may
impose stop-transfer instructions with respect to Common Stock acquired pursuant
to an Award until the end of such Lock-Up Period.


14.21 Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.


14.22 Special Rule Related to Securities Trading Policy. The Company has
established (or may from time to time establish) a securities trading policy
(the ‘‘Policy’’) relative to disclosure and trading on inside information as
described in the Policy. Under the Policy, certain Participants are or may be
prohibited from trading Common Stock or other securities of the Company except
during certain ‘‘window periods’’ as described in the Policy. If, under the
terms of an Agreement, the last day on which a Stock Option or Stock
Appreciation Right can be exercised falls on a date that is not, in the opinion
of counsel to the Company, within a window period permitted by the Policy, the
applicable exercise period shall automatically be extended by this Section 14.22
until the second business day of, in the opinion of counsel to the Company, a
window period under the Policy, but in no event beyond the expiration date of
the Stock Option or Stock Appreciation Right. The Committee shall interpret and
apply the extension automatically provided by the preceding sentence to ensure
when possible without extending the exercise period beyond the expiration date
that in no event shall the term of any Stock Option or Stock Appreciation Right
expire except during a window period.


14.23 Clawback. All Awards, amounts, or benefits received or outstanding under
the Plan shall be subject to clawback, cancellation, recoupment, rescission,
payback, reduction, or other similar action in accordance with the terms of any
Company clawback or similar policy or any applicable law related to such
actions, as may be in effect from time to time. A Participant’s acceptance of an
Award shall be deemed to constitute the Participant’s acknowledgement of and
consent to the Company’s application, implementation, and enforcement of any
applicable Company clawback or similar policy that may apply to the Participant,
whether adopted before or after September 9, 2019 and any provision of
applicable law relating to clawback, cancellation, recoupment, rescission,
payback, or reduction of compensation, and the Participant’s agreement that the
Company may take such actions as may be necessary to effectuate any such policy
or applicable law, without further consideration or action.


14.24 Non-U.S. Laws. The Committee shall have the authority to adopt such
modifications, procedures and subplans as may be necessary or desirable to
comply with provisions of the laws of foreign countries in which the Company or
its Affiliates may operate to assure the viability of the benefits from Awards
granted to Participants performing services in such countries and to meet the
objectives of the Plan.






--------------------------------------------------------------------------------



14.25 Code Section 162(m). For the avoidance of doubt, the provisions of this
Plan is not intended, and shall not be interpreted, to modify any awards granted
in the Prior Plan or any written binding contract in effect as of November 2,
2017 to the extent such modification would result in a loss of deductibility
under Code Section 162(m).


ARTICLE XV
EFFECTIVE DATE OF PLAN


The Plan shall become effective on the date of the Company’s 2018 Annual Meeting
of Stockholders, subject to approval at such meeting by stockholders eligible to
vote in the election of directors, by a vote sufficient to meet the requirements
of Code Section 422, Rule 16b-3 under the Exchange Act (if applicable),
applicable requirements under the rules of any stock exchange or automated
quotation system on which the Shares may be listed or quoted and other laws,
regulations and obligations of the Company applicable to the Plan. Awards may be
granted subject to stockholder approval, but may not be exercised or otherwise
settled in the event the stockholder approval is not obtained.


ARTICLE XVI
TERM OF PLAN


No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date.


ARTICLE XVII
NAME OF PLAN


This Plan shall be known as the “Express, Inc. 2018 Incentive Compensation
Plan.”


EXHIBIT A
PERFORMANCE GOALS


Performance Goals with respect to Performance Awards may be based on the
attainment of certain target levels of, or a specified increase or decrease (as
applicable), in objective measurement, including but not limited to, the
following:


•earnings per share;


•operating income;


•gross income;


•net income (before or after taxes);


•cash flow;


•gross profit;


•gross profit return on investment;


•gross margin return on investment;


•gross margin;


•operating margin;


•working capital;


•earnings before interest and taxes;


•earnings before interest, tax, depreciation and amortization;





--------------------------------------------------------------------------------



•return on equity;


•return on assets;


•return on capital;


•return on invested capital;


•net revenues;


•gross revenues;


•revenue growth;


•annual recurring revenues;


•recurring revenues;


•license revenues;


•sales or market share;


•total shareholder return;


•economic value added;


•specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances and/or other offsets and adjustments as may be
established by the Committee in its sole discretion;


•the fair market value of a share of Common Stock;


•the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends;


•reduction in operating expenses;


•comparable sales, comparable store sales, e-commerce sales;


•inventory turnover or shrinkage;


•free cash flow;


•cash flow from operations; or


•strategic or operational business criteria, consisting of one or more
objectives based on meeting geographic expansion or new concept development
goals; new store openings or other changes in store count; cost savings targets;
customer satisfaction; human resources goals, including employee engagement,
staffing, training and development and succession planning; implementation or
development of new or enhanced technology systems and capabilities; omni-channel
goals; marketing goals; merchandising goals; sustainability goals; and goals
relating to acquisitions or divestitures of subsidiaries, affiliates, or joint
ventures.


The Committee may, in its sole discretion, also exclude, or adjust to reflect,
the impact of an event or occurrence that the Committee determines should be
appropriately excluded or adjusted, including:


(a) restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Principles
Board Opinion No. 30 and/or management’s discussion and analysis of financial
condition and results of operations appearing or incorporated by reference in
the Company’s Form 10-K for the applicable year;





--------------------------------------------------------------------------------



(b) an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or


(c) a change in tax law or accounting standards required by generally accepted
accounting principles.


Performance goals may also be based upon individual participant performance
goals or on such other performance goals as determined by the Committee in its
sole discretion.


In addition, such performance goals may be based upon the attainment of
specified levels of Company (or subsidiary, division, other operational unit or
administrative department of the Company) performance under one or more of the
measures described above relative to the performance of other corporations. The
Committee may also:


(a) designate additional business criteria on which the performance goals may be
based; or


(b) adjust, modify or amend the aforementioned business criteria.



